ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 22, 1971 (249 So.2d S2S) reversing the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 3, 1972 (262 So.2d 671) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause with directions to reinstate the judgment of the trial court;
*906NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on July 8, 1971 is withdrawn, the judgment of this court filed June 22, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the judgment of the circuit court appealed from herein is reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.1b, F.A.R. 32 F.S. A.).